Case: 12-11193    Date Filed: 12/27/2012   Page: 1 of 4

                                                           [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 12-11193
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 0:11-tp-60013-JIC-1


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

ROGER A. BROWNE,

                                                            Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________
                             (December 27, 2012)


Before WILSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

      Roger A. Browne, M.D., appeals pro se the denial of his motion to terminate

his supervised release. 18 U.S.C. § 3583(e)(1). Browne argues that he should
               Case: 12-11193     Date Filed: 12/27/2012    Page: 2 of 4

have been allowed to resume employment in the medical profession and that the

district court failed to provide a sufficient explanation for its decision. We affirm.

      We review the denial of a motion to modify supervised release for abuse of

discretion. United States v. Cunningham, 607 F.3d 1264, 1266 (11th Cir. 2010).

Under the abuse of discretion standard, “[w]e will reverse only if we have a

definite and firm conviction that the district court committed a clear error of

judgment in the conclusion it reached.” United States v. Moran, 573 F.3d 1132,

1137 (11th Cir. 2009) (internal quotation marks and alterations omitted). We

review for plain error any argument not initially presented to the district court.

United States v. Gresham, 325 F.3d 1262, 1265 (11th Cir. 2003). To satisfy that

standard, the defendant must prove that there was an error that was plain, affected

his substantial rights, and seriously affected the fairness of the judicial

proceedings. Id.

      Browne was convicted of conspiring to distribute oxycodone and served a

30-month term of imprisonment. Browne was released to serve three years of

supervised release, during which time he was prohibited from engaging in the

medical profession. After his release, Browne failed to report to his probation

officer within 72 hours of his release, and it took officers four months to locate

him. Although Browne signed a form acknowledging the conditions of his release,




                                           2
              Case: 12-11193     Date Filed: 12/27/2012   Page: 3 of 4

he failed to comply with the standard condition to obtain a job. Browne moved to

terminate his supervised release to resume employment in the medical field.

      The district court did not abuse its discretion by denying Browne’s motion to

terminate his supervised release. Section 3583(e)(1) permits a district court to

“terminate a term of supervised release and discharge the defendant” if, “after

considering the [statutory] factors for sentencing,” 18 U.S.C. § 3553(a), the court is

“satisfied that such action is warranted by the conduct of the defendant released

and the interest of justice.” Id. § 3583(e)(1). Supervised release is intended to

facilitate training and rehabilitation, Johnson v. United States, 529 U.S. 694, 709,

120 S. Ct. 1795, 1805 (2000), and to achieve the statutory goals of sentencing to

account for the nature and circumstances of the offense, to deter future similar

crimes, and to protect the public, 18 U.S.C. § 3553(a). The district court

reasonably determined, based on the statutory purposes of sentencing and

Browne’s refusal to satisfy the standard terms of his supervised release, that his

continued exclusion from the medical profession would shield Browne from the

temptation to reoffend and protect the public from the dangers inherent in the

distribution of controlled substances. After Browne had twice violated the

conditions of his release, the district court had ample reason to deny summarily his

motion to terminate his supervised release.




                                          3
             Case: 12-11193   Date Filed: 12/27/2012   Page: 4 of 4

      We AFFIRM the denial of Browne’s motion to terminate his supervised

release.




                                      4